DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/07/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Harrison on 6/30/2021.

The application has been amended as follows: 

1. (Currently Amended) An articulable wrist for an end effector, comprising:
a distal linkage provided at a distal end of the articulable wrist; 
a proximal linkage provided at a proximal end of the articulable wrist; 
a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends;
a flexible member arranged within the central channel; 
a distal adapter fixed to an end of the flexible member and partially received within a portion of the central channel defined by the distal linkage, the distal adapter being matable with the distal linkage to rotationally fix the flexible member at the distal end of the articulable wrist; and 
one or more stiffening members arranged within the flexible member and extending at least partially between the distal and proximal ends, wherein the one or more stiffening members increase a stiffness of the flexible member and the articulable wrist against bending.

16. (Currently Amended) A surgical tool, comprising:
a drive housing; 

an end effector arranged at an end of the elongate shaft; 
an articulable wrist that interposes the end effector and the elongate shaft, the articulable wrist including:
a distal linkage provided at a distal end of the articulable wrist; 
a proximal linkage provided at a proximal end of the articulable wrist; 
a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends; 
a flexible member arranged within the central channel; 
a distal adapter fixed to an end of the flexible member and partially received within a portion of the central channel defined by the distal linkage, the distal adapter being matable with the distal linkage to rotationally fix the flexible member at the distal end of the articulable wrist; and
one or more stiffening members arranged within the flexible member and extending at least partially between the distal and proximal ends; and 
one or more central actuation members extending from the drive housing and through the flexible member via one or more conduits defined in the flexible member.

22. (Currently Amended) A method of operating a surgical tool, comprising:
	positioning the surgical tool adjacent a patient for operation, the surgical tool including a drive housing, an elongate shaft that extends from the drive housing, an end effector arranged at an end of the elongate shaft, and a wrist that interposes the end effector and the elongate shaft and includes:
	a distal linkage provided at a distal end of the articulable wrist; 
	a proximal linkage provided at a proximal end of the articulable wrist; 
	a central channel cooperatively defined by the distal and proximal linkages and extending between the distal and proximal ends; 
	a flexible member arranged within the central channel; 
partially received within a portion of the central channel defined by the distal linkage, the distal adapter being matable with the distal linkage to rotationally fix the flexible member at the distal end of the articulable wrist; and
	one or more stiffening members arranged within the flexible member and extending at least partially between the distal and proximal ends; 
	articulating the wrist and simultaneously bending the flexible member within the central channel; and 
	resisting bending of the flexible member and the wrist with the one or more stiffening members.

Allowable Subject Matter
Claims 1 - 22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious an articulable wrist comprising a distal linkage, a proximal linkage, a central channel defined by the proximal and distal linkage, a flexible member arranged within the central channel, a distal adapter fixed to an end of the flexible member and partially received within a portion of the central channel defined by the distal linkage, the device further including one or more stiffening members arranged within the flexible member and extending at least partially between the distal and proximal ends.
The closest piece of prior art, Licht (cited in previous action), Licht discloses an articulable wrist (device having articulating joints) (abstract) for an end effector, comprising: a distal linkage (see annotated Fig. 10), a proximal linkage (see annotated 
Annotated Figure of Licht

    PNG
    media_image1.png
    557
    790
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771